UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1635


In re: JAMES LESTER ROUDABUSH, JR.,

                    Petitioner.



                         On Petition for Writ of Habeas Corpus


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petition transferred by unpublished per curiam opinion.


James Lester Roudabush, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Lester Roudabush, Jr., has filed an original petition for a writ of habeas

corpus, seeking immediate release from prison and complaining of unconstitutional

conditions of confinement and the denial of medical care. We ordinarily decline to

entertain original habeas petitions under 28 U.S.C. § 2241 (2012), and this case provides

no reason to depart from the general rule. In the interests of justice, however, we transfer

the case to the United States District Court for the District of South Carolina. See Fed. R.

App. P. 22(a). We defer the disposition of Roudabush’s motion to proceed in forma

pauperis to the district court. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.


                                                              PETITION TRANSFERRED




                                             2